       Case 20-21358-                Doc 1             Filed 10/05/20 Entered 10/05/20 15:04:18                                      Desc Petition
                                                                 Page 1 of 13
                                                                                                            Bankruptcy Court
 Fill in this information to identify your case:                                                ed itt U.S.
                                                                                                      Atlanta, CieoroaCler14.
                                                                                                             'Thomas,
 United States Bankruptcy Court for the:                                                        M. 'Regina
                                                                                                            ZOZOv.ot                 Pm
          /a   District o                                                                            OCT -5
 Case number 00001,vn)1                                          Chapter you are filing under:t::
                                                                 C:1 Chapter 7                    13V:
                                                                 CI Chapter 11                           Deputy, Clerk
                                                                 CI Chapter 12                                                       1:1 Check if this is an
                                                                 X Chapter 13
                                                                                                                                        amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                       2

The bankruptcy forms use you and Debtor I to refer to a debtor filing alone, A married couple may file a bankruptcy case together—called a
joint case—arid In Joint cases, these forms use you to ask for Information from both debtors. For example, If a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In Joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
same person must be Debtor 'I in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:    Identify Yourself

                                    About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
   Write the name that is on your
   government-istued picture           ate,7
                                    First name                                                            First name
   identification (for example,
   your driver's license or            Atrire# /Ateie
   passport).                       Middle name                                                           Middle name
   Bring your picture                  ii-eiferi
   Identification to your meeting   Last riarne                                                           Last name
   with the trustee.                    7 1-,
                                            -
                                    Suffix (Sr„. Jr., II, Ill)                                            Suffix (Sr Jr., ii, ill)

                                                                                                                                                                   At:,2




2. All other names you                     feria
   have used in the last 8          .First name                                                           First name
   years
   Include your married or          Mid le nettle                                                         Middle name
   maiden names.                           ed e
                                    Last tient                                                            Lae( name


                                    First name                                                            First name

                                    Middle name                                                           Middle name

                                    Last name                                                             Last name




   Only the last 4 digits of
   your Social Security             XXX      — XX —                         7                             XXX     — XX —
   number or federal                OR                                                                    OR
   Individual Taxpayer
   Identification number            9 xx                                                                  9 xx         xx
   (ITIN)

   cial Form 101                                  Voluntary Petition for Individuals Filling for Bankruptcy                                       page 1
     Case 20-21358-          Doc 1         Filed 10/05/20 Entered 10/05/20 15:04:18                                   Desc Petition
                                                     Page 2 of 13
                                                                                      Ceee number orrormyi




                             About Debtor 1:                                                About Debtor 2 (Spouse Only In a Joint Case):


 Any business names
 and Employer                X I have not used any business names or EINs.                  U I have not used any business names or EINs.
 ll entlficatlon Numbers
 (EIN) you have used in
 the last 8 years            Business name                                                  Business name

 Include trade names and
 doing business as names     Business name                                                  Business name



                             EIN                                                            EIN


                              IN                                                            EIN




 Where you live                                                                             If Debtor 2 lives at a different address:



                             Number       Street                                            Number           Street




                                                                           PIO*
                             City                                 State    ZIP Code          ity                                   Stale   ZIP Coda


                             County                                                         County

                             If your mailing address is different from the one              If Debtor 2's mailing address Is different from
                             above, fill it Inhere. Note that the court will send           yours, fill it In here. Note that the court will send
                             any notices to you at this mailing address.                    any notices to this mailing address.



                             Number       Street                                            Number           Street


                             P.O, Box                                                       P.O. Box


                             City                                 State    ZIP Code         City                                   State   ZIP Code




 Why you are choosing        Check one:                                                     Check one:
 this district to file for
                             X1 Over the last 180 days before filing this petition.         U Over the last 180 days before filing this petition,
 bankruptcy                                                                                   I have lived In this district longer than in any
                                I have lived In this district longer than in any
                                other district.                                               other district.

                             Ci I have another reason. Explain.                             C-.3 I have another reason, Explain,
                                (See 28 U.S.C. § 1408.)                                          (See 28         § 1408.)




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                     page 2
           Case 20-21358-                  Doc 1         Filed 10/05/20 Entered 10/05/20 15:04:18                                      Desc Petition
                                                                   Page 3 of 13

Debtor 1      atelier                                                                              Case number (111,,nown)
              Flost NOrte   Middle ierne




glia        Tell the Court About Your Bankruptcy Case


7.   The chapter of the                    Check one. (For a brief description of each, see Notice Required by 11 U.S.C, §342(b) for Individuals Filing
     Bankruptcy Code you                   for Bankniptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
                                           0 Chapter 7
     under
                                           0 Chapter 11
                                           13 Chapter 12
                                               Chapter 13


a    How You will pay the fee              13 i will pay the entire fee when I the my petition. Please check with the clerk's office in your
                                              local court for more details about how you may pay. Typically, if you are paying the fee
                                              yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                              submitting your payment on your behalf, your attorney may pay with a credit card or check
                                              with a pre-printed address.

                                               I need to pay the fee in installments. If you choose this option, sign and attach the
                                               Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           CI I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                               By law, a Judge may, but is not required to, waive your fee, and may do so only if your income is
                                               less than 150% of the official poverty line that applies to your family size and you are unable to
                                               pay the fee in installments). if you choose this option, you must fill out the Application to Have the
                                               Chapter 7 Filing Fee Waived (Qfficial Form 1038) and file it with your petition.


9. Have you filed, for                         No
   bankruptcy within the
   last 8 years?                           LI Yes    District                              When                        Case number
                                                                                                        DD YYYY
                                                     District                              When                         Case number
                                                                                                  Mal   OD / YYYY
                                                     District                              When                         Case number
                                                                                                  MM    OD YYYY



10.Are any bankruptcy
   cases pending or being
                                           aNo
   filed by a spouse who is                0   Yes. Debtor                                                             Relationship to you
   not filing this case with                         District                              When                         Case number, If known
   you, or by a business                                                                          MM    DD YYYY
   partner, or by an
   affiliate?
                                                     t)ebtor                                                            Relationship to you

                                                     District                              When                         Case number, If known
                                                                                                  MM /00 / YYYY



     Do you rent your                      ,N( No. Go to line 12.
     residence'?                           0 Yes. Has•yoUr landlord obtained an eviction Judgment against you?
                                                     0 No. Go to line 12.
                                                          Yes, Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                          part of this bankruptcy petition.




           Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
       Case 20-21358-               Doc 1               Filed 10/05/20 Entered 10/05/20 15:04:18                             Desc Petition
                                                                  Page 4 of 13

                                                                                            Case number (W 'c,)



Pal t 3:   Report About Any Businesses You Own as a Sole Proprietor


12, Are you a sole proprietor       011. No. Go to Part 4.
    of any full- or part-time
   business?                        U Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
                                             Name of business, If 'any
   individual, and Is not a
   separate legal entity such as
   a corporation, partnership, or
   LLC.                                     :Number
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                                 City                                                 State       zle code


                                             Check the appropriate box to describe your business:
                                             U Health Care Business (as defined in 11 U.S.C, § 101(27A))
                                             O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             •     Stockbroker (as defined In 11 U.S.C, § 101(53A))
                                             O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                   None of the above


13. Are you filing under            If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the               choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and            are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
                                    Most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
    are you a small business
                                    if any of these documents de not exist, follow the procedure in 11 U.S C. § 1116(1)(S).
    debtor or a debtor as
   defined by 11 U.S. C. §          gNo,     I an, not filing under Chapter 11,
   1182(1)?                           No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition 'n
   For a definition of small               the Bankruptcy Code,
   business debtor, see
                                    0 Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
   11 U.S.C. § 101(51D).
                                           Code, and I do not choose to proceed under Subchapter V of Chapter 11.
                                    I:3
                                      Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                           Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11,




 Official Form 101                               Voluntary Petiticin forindividuals Elting for Bankruptcy
       Case 20-21358-                Doc 1      Filed 10/05/20 Entered 10/05/20 15:04:18                               Desc Petition
                                                          Page 5 of 13

                                                                                           Case nUMber CilArfow4




Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any           ANo
    property that poses or is
    alleged to pose a threat         0 Yes, What Is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If Immediate attention Is needed, why is it Flooded?
    Immediate attention?
    For example, do you own
    perishable goods, or livestock
    that Must be led or a building
    that needs urgent repairs?
                                                   e Is the property?
                                                                        Number        S




                                                                                                                   Stale   ZIP Code




 Official Form 101                           Voluntary Petition for Individuals Filing for                                       page 5
           Case 20-21358-              Doc 1            Filed 10/05/20 Entered 10/05/20 15:04:18                                      Desc Petition
                                                                  Page 6 of 13

Debtor 1                                                                                               Case number     e
                            Al
                            ifirddlot4
                                    NmAild




EMI         Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor                                                          About Debtor 2 (Spouse Only in a Joint Case):
ts. Tell the court whether
    you have received a
    briefing about credit             You must check one:                                                    You must check one:
    counseling.
                                     As1counseling
                                         received a briefing from an approved credit
                                                   agency within the 180 days before I
                                                                                                            ij I received a briefing from an approved credit
                                                                                                               counseling agency within the 180 days before I
   The law requires that you                 filed this bankruptcy petition, and I received a                  filed this bankruptcy petition, and I received a
   receive a briefing about credit           certificate of completion.                                        certificate of completion.
   counseling before you file for
                                             Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment
   bankruptey. You must
                                             plan, it any, that you developed with the agency.                 plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you          D I received a briefing from an approved credit                       Li I received a briefing from an approved credit
   cannot do so, you are not
                                        counseling agency within the 180 days before I                          counseling agency within the 180 days before I
   eligible to file.                    filed this bankruptcy petition, but I do not have a                     filed this bankruptcy petition, but I do not have a
                                        certificate of completion.                                              certificate of completion.
   If you file anyway, the court        Within 14 days after you file this bankruptcy petition,                 Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                        you MUST file a copy of the certificate and payment                     you MUST file a copy of the certificate and payment
   will lose Whatever filing fee                                                                                plan, if any.
                                        plan, if any.
   you paid, and your creditors
   can begin collection activities    0 I certify that I asked for credit counseling                        0 I certify that I asked for credit counseling
   again.                               services from an approved agency, but was                             services from an approved agency, but was
                                        unable to obtain those services during the 7                          unable to obtain those services during the 7
                                        days after I made my request, and exigent                             days after I made my request, and exigent
                                        circumstances merit a 30-day temporary waiver                         circumstances merit a 30-day temporary waiver
                                        of the requirement.                                                   of the requirement.
                                             To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                         bankruptcy, and What exigent circumstances
                                             required you to file this case.                                    required you to file this case.
                                             Your Case may be dismissed if the court is                         Your case may be dismissed if the court Is
                                             dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                             lithe court is satisfied with your reasons, you must               lithe court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you fits.
                                             You must file a certificate from the approved                      You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                             may be dismissed.                                                  may be dismissed.
                                             Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                             days.                                                              days.

                                      Li I am not required to receive a briefing about                       0 I am not required to receive a briefing about
                                             credit counseling because of:                                     credit counseling because of:

                                             0 Incapacity. I have a mental Illness or a mental                  O Incapacity.      I have a mental illness or a mental
                                                           deficiency that makes me                                                deficiency that makes me
                                                           incapable of realizing or making                                        incapable of realizing or making
                                                           rational decisions about finances.                                      rational decisions about finances.
                                             0 Disability.      My physical disability causes me                O Disability,      My physical disability causes me
                                                                to be unable to participate in a                                   to be unable to participate In a
                                                                briefing In person, by phone, or                                   briefing in person, by phone, or
                                                                through the Internet, even after I                                 through the internet, even after I
                                                                reasonably tried to do so.                                         reasonably tried to do so.
                                             Li Active duty. I am currently on active military                  O Active duty. I am currently on active militant
                                                                duty in a military combat zone.                                duty in a military combat zone.
                                             If you believe you are not required to receive a                   If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                             Motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                         page 6
            Case 20-21358-                            Doc 1      Filed 10/05/20 Entered 10/05/20 15:04:18                                     Desc Petition
                                                                           Page 7 of 13

 Debtor 1            160 iltteoidd                                                                            Case number iiteio.0
                   hisi Nam           MWdW SOne



 Part 6:       Answer These Questions for Reporting Purposes

                                                  16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
 16.What kind of debts do                              as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                                        LI No. Go to line 16b,
                                                           Yes. Go to line 17.
                                                  160. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                       money for a business or investment or through the operation of the business or investment.
                                                        0 No. Go to line 16C.
                                                        (:1 Yes, Go to line 17.

                                                  16C., State the type of debts you owe that are not consumer debts or business debts,



 17.Are you filing under
    Chapter 7?                                         No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after ID Yes. I am filing under Chapter 7,, DP you estimate that after any exempt property is excluded and
      any exempt property is             administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                       (.3 N
      administrative expenses
      are paid that funds will be        LI Yes
      available for distribution
      to unsecured creditors?

 is. How many creditors do                        iN 1-49                                0 1,000-5,000                               C:I 25,001-50,000
     you estimate that you                        LI 50-99                               LI 6,001-10,000                             LI 50,001-100,000
     owe?                                         El 100-199                             LI   10,001-25,000                          0 More than 100,000
                                                  C3 200-999
nX^^,--1,•y-• a_       ,      ^Y.',

 is, How much do you                              X    $0-$50,000                        0 $1,000,001-$1a million                    0 $500,000,001-81 billion
      estimate your assets to                     LI $50,001-$100,000                       $10,000,001-$50 million                  LI $1,000,000,001-$10 billion
      be Worth?                                   LI $100,001-$500,000                   C3 $50,000,001-8100 million                    $10,000,000,001450 billion
                                                  LI $500,001-$1 Million                 (3 $100,000,0014500 million                 0 More than $'50 billion

 20. How much do you                                 So-560,00o                          LI $1,000,00141D million                    0 $600,000,001-51 billion
     estimate your liabilities                    LI $50,00 -$100,000                    LI $10.000,001450 million                   LI $1,000,000,001-$10 billion
     to be?                                       LI 00.001-$500,000                     C3 550,000,0014100 million                  LI $10,000,000,001450 billion
                                                       $500,001-$1 million               C3 8100,000,0014500 million                 LI More than $50 billion
 Part 7:       Sign Below

                                                  I have examined this petition, and I declare under penalty of perjury that the information provided is true and
  For you                                         correct,
                                                  Ill have chosen to file under Chapter 7, lam aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                                  of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                  under Chapter 7.
                                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                  this document. I have obtained and read the notice required by 11 U.S.C. § 342(0).
                                                  I request relief In accordance with the chapter of title 11, United States Code, specified in this petition,
                                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                  with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                  18 U.S.0     152 1 41, 1519, and 3571.



                                                       Signature of Deb                                               Signature of Debtor 2

                                                       Executed on                    (AI                             Executed on
                                                                       M I DO      YYYY                                              MM I DO      YYYY


   Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                      page 7
       Case 20-21358-            Doc 1         Filed 10/05/20 Entered 10/05/20 15:04:18                                       Desc Petition
                                                         Page 8 of 13




                                  the attorney for the debtor(s) named In this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are   to proceed under Chapter?, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one              available under each chapter for wffich the person is eligible. I also certify that I have delivered to the debtor(s)
                                the notice required by 11 U,S,C. §342(b) and, In a case in which § 707(b)(4 )(D) applies, certify that I have no
If you are not represented      knowledge after an inquiry that the information in the schedules filed with the petition is Incorrect,
by an attorney, you do not
need to file this page.
                                                                                                   Date
                                   Signature of Attorney for Debtor                                                MM   /     DO /'Y'YYY




                                   Printed name


                                   Firm name


                                    Number     Streak




                                    City                                                           State           ZIP Code




                                    Contact phone                                                  Email address




                                    Bar number




  Official Form 101                                                              Filing for Bankruptcy
       Case 20-21358-            Doc 1         Filed 10/05/20 Entered 10/05/20 15:04:18                               Desc Petition
                                                         Page 9 of 13




For you if you are filing this    The law allows you, as an individual, to represent yourself In bankruptcy court, but you
bankruptcy without an             should understand that many people find it extremely difficult to represent
attorney                          themselves successfully. Because bankruptcy has long-term financial and legal
                                  consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not           To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.           technical, and a mistake or inaction may affect your rights, For example, your case may be
                                  dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                  hearing, or cooperate with the court caSe trustee, U.S. trustee, bankruptcy administrator, or audit
                                  firm if your case is selected for audit. If that happens, you could lose your right to file another
                                  case, or you may lose protections, including the benefit of the automatic stay.
                                  You must list all your property and debts In the schedules that you are required to file with the
                                  court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                  In your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                  property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                  also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                  case, such as destroying or hiding property, falsifying records, or lying, Individual bankruptcy
                                  cases are randomly audited to determine If debtors have been accurate, truthful, and complete.
                                  Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                  if you decide to file without an attorney, the court expects you to follow the rules as If you had
                                  hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                  successful, you must be familiar with the United Slates Bankruptcy Code, the Federal Rules of
                                  Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                  be familiar with any state exemption laws that apply.

                                  Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                  consequences?
                                       No
                                  kt Yes
                                  Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                  inaccurate or Incomplete, you could be fined or imprisoned?
                                  CI   No
                                       Yes
                                  Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                     No
                                  0 Yes, Name of Person
                                          Attach Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).


                                  By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                  have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                  attorney may cause me to lose my rights or property if I do not properly handle the case.




                                   Signature of Debtor                                        Signature of Debtor 2

                                  Date            /0 I ,                                      Dale
                                                  MA41 DO   /YYYY                                              MM! DD YYYY

                                  Contact phone                                               Contact phone

                                  Cell phone                        — ./460                   Cell phone

                                  Email address                          OiP ail              Email iddreae



 Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                page 9
Case 20-21358-   Doc 1   Filed 10/05/20 Entered 10/05/20 15:04:18   Desc Petition
                                   Page 10 of 13




                          CREDITOR MAILING LIST


   ortgage Electronic Registration Sys te in
                                          . Inc
 do The Corporation Trust Company
 Corporation Trust Center
 1209 Orange St
 Wilmington, DE 19801

 Capital One Home Loans, LLC
 do Corporation Service Company
 251 Little Falls Drive
 Wilmington, DE 19808

 Wilmington Savings Fund Society, FSB
 do Controllers Office
 500 Delaware Avenue
 Wilmington, DE 19801

 Residential Credit Opportunities Trust V-E
 c/o Wilmington Savings Fund Society, FSB
 500 Delaware Avenue
 11th Floor
 Wilmington, DE 19801

 American Mortgage Investment Partners Management, LLC
 Loss Mitigation Dept,
 3020 Old Ranch Parkway
 Ste 180
 Seal Beach, CA 90740

 Rubin Lublin LLC
 do Peter Lublin
 3145 Avalon Ridge Place
 Peachtree Corners, GA 30071
Case 20-21358-   Doc 1   Filed 10/05/20 Entered 10/05/20 15:04:18   Desc Petition
                                   Page 11 of 13




Residential Credit Opportunities Trust V-C
do Wilmington Savings Fund Society, FSB
500 Delaware Avenue
11th Floor
Wilmington, DE 19801

AMIP Management, LLC
c/o National Registered Agents, Inc.
1209 Orange Street
Wilmington, DE 19801

 Fel Lender Services, inc.
,c/o Cogency Global Inc.
 900 Old Roswell Lakes Parkway
 Suite 310
 Roswell, GA 30078

Sawnee View Farms BOA
P.O. Box 1546
Cumming, GA 30028

 State of Georgia
 2 Peachtree Street NW,
 24th Floor
 Atlanta, GA 30303
'United States

                                      er
 /0912
eomiht
 Case 20-21358-        Doc 1   Filed 10/05/20 Entered 10/05/20 15:04:18   Desc Petition
                                         Page 12 of 13


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT *01262992 (0J) OF 10/05/2020


ITEM     CODE   CASE             QUANTITY                       AMOUNT    BY

   1     13IN   20-21358              1                         $ 0.00    Currency
                Judge - unknown at time of receipt
                Debtor - GLENN MICHAEL HEAGERTY


TOTAL:                                                          $ 0.00


FROM: Glenn Michael Heagerty Jr.
      2890 Willow Wisp Way
      Cumming, GA 30040




                                      Page 1 of 1
                Case 20-21358-             Doc 1        Filed 10/05/20 Entered 10/05/20 15:04:18                                Desc Petition
                                                                  Page 13 of 13
   Case Number: 20-21358                                                 Name: Heagerty, Jr.                                            Chapter: 13

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              Li Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
 D Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
 Z Pro Se Affidavit (due within 7 days, signature must be notarized,                           O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                          LI Type of Debtor
 0 Signed Statement of SSN (due within 7 days)                                                 E Chapter
                                                                                               1=1 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        O Statistical Estimates
   O Statement of Financial Affairs                                                            O Venue
   Z Schedules: A/B C D El FGHIJE J-2 (different addressfor Debtor 2)                          O Attorney Bar Number
   Z Summary of Assets and Liabilities
   Z Declaration About Debtor(s) Schedules                                                                    Case filed via:
   0 Attorney Disclosure of Compensation                                                   0 Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                          O Attorney
   E Disclosure of Compensation of Petition Preparer (Form 2800)                              1=1 Debtor - verified ID
   NI Chapter 13 Current Monthly Income                                                        O Other-copy of ID:
   O Chapter 7 Current Monthly Income
   O Chapter 11 Current Monthly Income                                                     0 Mailed by:
   E Certificate of Credit Counseling (Individuals only)                                      O Attorney
   El Pay Advices (Individuals only) (2 Months)                                               D Debtor
   • Chapter 13 Plan, complete with signatures (local form)                                   O Other:
   O Corporate Resolution (Business Ch. 7 & 11)
                                                                                              Email [Pursuant to General Order 40-2020, this
   Ch.11 Business                                                                          petition was received for filing via email]
   O 20 Largest Unsecured Creditors
   O List of Equity Security Holders                                                                  History of Case Association
   LI Small Business - Balance Sheet                                                       Prior cases within 2 years: (470) 902-1000
   O Small Business - Statement of Operations
   E Small Business - Cash Flow Statement
   O Small Business - Federal Tax Returns                                                  Signature:
                                                                                           Acknowledgment of receipt of Deficiency Notice
   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       0 Paid $ 0.00 Li 2g-Order Granting        [Z 3g-Order Granting 10-day finitial payment of $ 75.00 due within 10 days)
          Li   2d-Order Denying with filing fee of $_____ due within 10 days                111 IFP filed (Ch.7 Individuals Only)
          0    No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                              121 Spring St. SE, Room 120
                                                                 Gainesville, GA 30501
                                                                     678-450-2700
 Intake Clerk:                      Date: 10/5/20                        Case Opener:                                       Date:
